                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

CHRISTOPHER JONES,

            Petitioner,

v.                                   Case No: 2:19-cv-291-FtM-29NPM
                                       Case No. 2:17-CR-114-FTM-29CM
UNITED STATES OF AMERICA,

            Respondent.



                           OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#84) 1 filed on May 2, 2019.   The government filed a Response (Cv.

Doc. #7) on May 7, 2019.    After appointment of counsel, the Court

directed the filing of supplemental briefing.    (Cv. Doc. #18.)   On

August 20, 2019, counsel filed a Supplement to Petitioner’s Pro Se

Motion (Cv. Doc. #28).

                                     I.

       On October 11, 2017, a federal grand jury in Fort Myers,

Florida returned a two-count 1 Indictment (Cr. Doc. #5) charging




1The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
1   Only co-defendant Javier M. Rascon is named in Count One.
petitioner in Count Two with possession of a firearm after having

being convicted of two felony offenses.           On February 2, 2018, a

Writ of Habeas corpus Ad Prosequendum (Cr. Doc. #11) was issued to

obtain the petitioner from state custody for an Initial Appearance.

On February 21, 2018, petitioner appeared before the Magistrate

Judge for an initial appearance and entered a plea of not guilty.

(Cr. Doc. #13.)      On April 24, 2018, petitioner entered a plea of

guilty pursuant to a Plea Agreement (Cr. Doc. #38).              (Cr. Doc.

#43.)   The plea was accepted and sentencing scheduled.         (Cr. Docs.

## 46, 74.)

     The Presentence Report indicated that the 2016 Sentencing

Guidelines for a Total Offense Level of 23 and a Criminal History

Category of II placed petitioner in a range of 57 months to 71

months.    United States Probation indicated that petitioner was

serving a 72 month state prison sentence at the time, which was

relevant conduct, and that he was scheduled for release from prison

on April 21, 2019.         United States Probation recommended that a

sentence at the low end of the Guidelines be imposed to be served

concurrently to the state sentence.          On October 4, 2018, the Court

sentenced petitioner to a term of imprisonment of 16 months,

followed   by   a   term   of   supervised   release.    (Cr.   Doc.   #78.)

Judgment (Cr. Doc. #79) was filed on October 4, 2018, and included

the following language “The sentence imposed is the result of an

adjustment pursuant to USSG § 5G1.3(b). The sentence imposed was



                                    - 2 -
adjusted    downward      41   months   as    a     reduction    for    a    period   of

imprisonment served in state court that will not be credited by

the Bureau of Prisons.          It is ordered that the sentence imposed

in this criminal case be served concurrent and coterminous with

Lee County Circuit Court Docket No.: 13-CF-18722.”                          On February

7, 2019, the Court clarified that petitioner’s federal sentence

was ordered to run concurrent and coterminous with his state prison

sentence pursuant to United States Sentencing Guidelines Manual

5G1.3(b).    (Cr. Doc. #82.)

     Petitioner did not appeal to the Eleventh Circuit, and the

conviction became final 14 days after the Judgment on October 18,

2018.   See Mederos v. United States, 218 F.3d 1252, 1253 (11th

Cir. 2000).

                                              II.

     Petitioner     argues      that    the    Court      incorrectly       imposed   an

additional 8 months to his sentence because the Bureau of Prisons

declined    to   credit    petitioner     for       the   time   from   his      initial

appearance    to   the    sentencing     date       under   18   U.S.C.      §   3585(b)

resulting in a sentence that was inconsistent with the Court’s

intent to have his federal sentence finish at the same time as the

state sentence.     Petitioner argues that the Court anticipated that

the state sentence would expire on April 21, 2019, as stated in

the Presentence Report, but without credit for the time from his




                                        - 3 -
initial appearance to the date of sentencing, petitioner states

that his release date is now set for December 2019.

        The   government’s    arguments      regarding    jurisdiction      were

addressed and rejected in the Court’s May 10, 2019, Opinion and

Order (Doc. #8, p. 3).       As to the calculation issue, the government

argued that the state did not relinquish custody and control of

petitioner to the federal government on the basis of the writ of

Habeas Corpus ad Prosequendum, but rather that petitioner was

simply on loan and the federal time did not begin to run.                   As a

result, the government argues that the Bureau of Prisons was

correct in its calculation.         The government did note:          “In short,

although the Court may have anticipated or even intended that

petitioner’s 16-month sentence would be “coterminous” with the

state    sentence,   a   sentence    of   16   months    was   not,    in   fact,

coterminous with the State sentence.”            (Cv. Doc. #7, p. 8.)         In

the supplement, citing United States v. Gonzalez-Murillo, 852 F.3d

1329, 1338 (11th Cir. 2017), counsel argues that petitioner met

the requirements of Section 5G1.3(b), and the Court must have

adjusted the sentence properly.           Since the Bureau of Prisons has

determined that the Court did not do so, petitioner argues that he

received the ineffective assistance of counsel when his attorney

failed to object to the calculation at sentencing.

        Under Section 5G1.3(b) of the Sentencing Guidelines,




                                     - 4 -
          (1) the court shall adjust the sentence for
          any period of imprisonment already served on
          the undischarged term of imprisonment if the
          court   determines   that   such   period   of
          imprisonment will not be credited to the
          federal sentence by the Bureau of Prisons; and

          (2) the sentence for the instant offense shall
          be imposed to run concurrently to the
          remainder   of   the  undischarged   term   of
          imprisonment.

United States Sentencing Guidelines Manual § 5G1.3(b). 2   The Bureau

of Prisons has exclusive authority to grant credit for time served

as follows:

          (a) Commencement of sentence.--A sentence to
          a term of imprisonment commences on the date
          the defendant is received in custody awaiting
          transportation to, or arrives voluntarily to
          commence service of sentence at, the official
          detention facility at which the sentence is to
          be served.

          (b) Credit for prior custody.--A defendant
          shall be given credit toward the service of a
          term of imprisonment for any time he has spent
          in official detention prior to the date the
          sentence commences--




     2 If subsection (b) applies, and the court adjusts the
     sentence for a period of time already served, the court
     should note on the Judgment in a Criminal Case Order (i)
     the applicable subsection (e.g., § 5G1.3(b)); (ii) the
     amount of time by which the sentence is being adjusted;
     (iii) the undischarged term of imprisonment for which
     the adjustment is being given; and (iv) that the sentence
     imposed is a sentence reduction pursuant to § 5G1.3(b)
     for a period of imprisonment that will not be credited
     by the Bureau of Prisons.

U.S. Sentencing Guidelines Manual § 5G1.3 cmt. n.2(C).


                               - 5 -
            (1) as a result of the offense for which the
            sentence was imposed; or

            (2) as a result of any other charge for which
            the   defendant   was  arrested   after   the
            commission of the offense for which the
            sentence was imposed;

            that has not been credited against another
            sentence.

18 U.S.C. § 3585.      “To avoid confusion with the Bureau of Prisons'

exclusive authority provided under 18 U.S.C. § 3585(b) to grant

credit for time served under certain circumstances, the Commission

recommends that any downward departure under this application note

be clearly stated on the Judgment in a Criminal Case Order as a

downward departure pursuant to § 5G1.3(d), rather than as a credit

for time served.”      U.S. Sentencing Guidelines Manual § 5G1.3 cmt.

n.4(E).

      Petitioner does not challenge the determination by the Bureau

of Prisons, but impliedly assumes it is correct.                    Petitioner

argues that given this determination, the Court erred in its

sentencing calculation and that defense counsel erred in failing

to   object.     The   record    is   clear    that   the   Court   intended   a

concurrent, coterminous sentence.             The record is also clear that

the sentence as imposed by the Court did not successfully impose

such a sentence.       Defense counsel failed to object to the Court’s

error,    and   this   failure   was    both    deficient    performance   and

prejudicial to petitioner.            Therefore, the motion is granted.




                                      - 6 -
Defendant is resentenced so as to impose the sentence intended by

the Court.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1. Petitioner’s Motion Under 28 U.S.C. Section 2255 to Vacate,

       Set Aside or Correct Sentence by a Person in Federal

       Custody (Cv. Doc. #1; Cr. Doc. #84) is GRANTED.                    The

       criminal judgment will be vacated, and an amended judgment

       shall issue.

     2. The Clerk of the Court shall enter judgment accordingly

       and close the civil file.           The Clerk is further directed

       to place a copy of the civil Judgment in the criminal file.

     3. The Judgment in a Criminal Case (Cr. Doc. #79) is vacated.

       The Clerk is directed to enter an amended criminal judgment

       imposing   a    term   of   imprisonment     of   time   served,   and

       otherwise leaving other components of the sentence as

       originally imposed.         The Clerk shall make a notation on

       the docket that the criminal judgment has been vacated.

    4. The Amended Appearance Bond and Order Setting Conditions

       of    Release   (Cv.   Doc.    #26;    Cr.   Doc.   #94)   releasing

       petitioner on conditions pending resolution of the motion

       is vacated.

    IT IS FURTHER ORDERED:




                                   - 7 -
     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.     A COA may issue if petitioner “has

made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).     Petitioner has satisfied this

requirement, and prevailed to the extent that the Court has issued

an amended criminal judgment to reflect the intended coterminous

sentence.    28 U.S.C. § 2253(c)(3).    A certificate of appealability

is denied since petitioner has obtained relief in the district

court.

     DONE and ORDERED at Fort Myers, Florida, this         28th   day

of August, 2019.




Copies:
Counsel of record
AUSA
U.S. Probation




                                - 8 -
